ESCROW AND PAYING AGENT AGREEMENT (Class A) Dated as of July 1, 2009 among WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION as Escrow Agent MORGAN STANLEY & CO. INCORPORATED, GOLDMAN, SACHS & CO. and CALYON SECURITIES (USA) INC. as Underwriters WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as Pass Through Trustee for and on behalf of Continental Airlines Pass Through Trust 2009-1A-O as Pass Through Trustee and WILMINGTON TRUST COMPANY as Paying Agent TABLE OF CONTENTS SECTION 1.Escrow Agent 2 Section 1.01.Appointment of Escrow Agent 2 Section 1.02.Instruction; Etc. 3 Section 1.03.Initial Escrow Amount; Issuance of Escrow Receipts 4 Section 1.04.Payments to Receiptholders 4 Section 1.05.Mutilated, Destroyed, Lost or Stolen Escrow Receipt 4 Section 1.06.Additional Escrow Amounts 5 Section 1.07.Resignation or Removal of Escrow Agent 5 Section 1.08.Persons Deemed Owners 6 Section 1.09.Further Assurances 6 SECTION 2.Paying Agent 6 Section 2.01.Appointment of Paying Agent 6 Section 2.02.Establishment of Paying Agent Account 6 Section 2.03.Payments from Paying Agent Account 6 Section 2.04.Withholding Taxes 7 Section 2.05.Resignation or Removal of Paying Agent 7 Section 2.06.Notice of Final Withdrawal 8 SECTION 3.Payments 8 SECTION 4.Other Actions 9 SECTION 5.Representations and Warranties of the Escrow Agent 9 SECTION 6.Representations and Warranties of the Paying Agent 10 SECTION 7.Indemnification 11 SECTION 8.Amendment, Etc. 11 SECTION 9.Notices 12 SECTION 10.Transfer 12 SECTION 11.Entire Agreement 13 SECTION 12.Governing Law 13 SECTION 13.Waiver of Jury Trial Right 13 SECTION 14.Counterparts 13 SECTION 15.Rights of Holders 13 Exhibit A Escrow Receipt Exhibit B Withdrawal Certificate BACK ESCROW AND PAYING AGENT AGREEMENT (Class A) dated as of July 1, 2009 (as amended, modified or supplemented from time to time, this “Agreement”) among WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association, as Escrow Agent (in such capacity, together with its successors in such capacity, the “Escrow Agent”); MORGAN STANLEY & CO. INCORPORATED, GOLDMAN, SACHS & CO. and CALYON SECURITIES (USA) INC., as Underwriters of the Certificates referred to below (the “Underwriters” and together with their respective transferees and assigns as registered owners of the Certificates, the “Investors”) under the Underwriting Agreement referred to below; WILMINGTON TRUST COMPANY, a Delaware banking corporation, not in its individual capacity except as otherwise expressly provided herein, but solely as trustee (in such capacity, together with its successors in such capacity, the “Pass Through Trustee”) under the Pass Through Trust Agreement referred to below; and WILMINGTON TRUST COMPANY, a Delaware banking corporation, as paying agent hereunder (in such capacity, together with its successors in such capacity, the “Paying Agent”). W I T N E S S E T
